Citation Nr: 1437851	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The appellant served on active duty from June to August 1983 and from October 1989 to October 1993.  Thereafter, he had service in the United States Army Reserve.  His unit was called to active duty from May 2002 to February 2003.  

This case was previously before the Board of Veterans' Appeals (Board) in February 2012, when it was remanded for further development.  The Board directed the VA Appeals Management Center (AMC) in Washington, D.C. to obtain outstanding records reflecting his treatment for a low back disorder and to schedule the appellant for an examination to determine the nature and etiology of any low back disorder found to be present.  Following that development, the AMC confirmed and continued the denial of entitlement to service connection for a low back disorder.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board is of the opinion that additional development of the record prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The AOJ must perform the following actions:

In October 2011, the appellant had a hearing at the RO before a Veterans Law Judge who no longer works for the Board.  In February 2013, the appellant requested a video conference with a Veterans Law Judge who would participate in a decision on his appeal. 

The AOJ must schedule the appellant for a video conference with a Veterans Law Judge from the Board.  Thereafter, if in order, the claims folder should be returned to the Board for further appellate action.  

If the appellant does not report for his requested video conference, a copy of the notice informing him of the date, time, and location of that conference must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

